People v Colon (2016 NY Slip Op 03670)





People v Colon


2016 NY Slip Op 03670


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Friedman, J.P., Acosta, Moskowitz, Kapnick, Gesmer, JJ.


1103 2106/12

[*1]The People of the State of New York, Respondent,
vMarcial Colon, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Lieberman Cohen of counsel), for appellant.
Darcel D. Clark, District Attoroney, Bronx (Ryan P. Mansell of counsel), respondent.

Order, Supreme Court, Bronx County (Troy K. Webber, J.), entered April 23, 2014, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Clear and convincing evidence supported the assessment of 20 points under the risk factor for continuing course of sexual misconduct (see People v Mingo, 12 NY3d 563 [2009]). The detailed case summary and felony complaint constituted reliable hearsay, and the court properly relied on them for proof of criminal conduct for which defendant was neither indicted nor convicted (see People v Johnson, 130 AD3d 454, 454 [1st Dept 2015] lv denied 26 NY3d 908 [2015]; People v Epstein, 89 AD3d 570, 570-571 [1st Dept 2011]). Furthermore, defendant did not offer any basis for doubting the accuracy of the case summary (see People v Irizarry, 124 AD3d 429, 429 [1st Dept 2015] lv denied 25 NY3d 907 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK